per curiam:
En esta ocasión nos corresponde determinar si la Leda. Maricarmen Márquez Colón violó diversos cá-nones del Código de Etica Profesional, así como ciertas dis-posiciones de la ley y del reglamento notariales. Con tal de resolver, es necesario realizar un recuento detallado de los hechos que dieron lugar a la queja presentada en su contra, al igual que efectuar un examen del derecho sustan-tivo aplicable al caso. Veamos.
n—i
El 16 de marzo de 2010, el Sr. Francisco Valdés Pérez le vendió al matrimonio compuesto por su hijo, el Sr. Pedro E. Valdés Ortiz, y la esposa de éste, la Sra. Yidalis Nerys Arroyo, el solar Núm. 23 del bloque L de la Urb. Bonneville Terrace en Caguas, Puerto Rico, y el inmueble de dos (2) plantas que radicaba en este predio. Según lo estipulado, los compradores suscribieron un pagaré personal a favor *513del señor Valdés Pérez por $150,000 y le cedieron el uso, disfrute o derecho a alquilar la primera planta del referido inmueble.(1)
Posteriormente, el 15 de mayo de 2013, la Leda. Maricar-men Márquez Colón autorizó la Escritura Número 3 sobre Compraventa y Cesión de Derechos (Escritura Núm. 3). En ésta compareció la señora Nerys Arroyo como parte vende-dora y el señor Valdés Ortiz como parte compradora.(2) Me-diante esta escritura, la señora Nerys Arroyo le vendió, ce-dió y traspasó al señor Valdés Ortiz su participación sobre el solar e inmueble en cuestión por $3,000.
Ahora bien, durante junio de 2013, el señor Valdés Pé-rez presentó ante el Tribunal de Primera Instancia una demanda contra la señora Nerys Arroyo, el señor Valdés Ortiz y otros. En lo pertinente, éste alegó que los deman-dados incumplieron el referido contrato de compraventa. La señora Nerys Arroyo y el señor Valdés Ortiz decidieron contratar a la licenciada Márquez Colón para que los re-presentara en el pleito en cuestión. Por consiguiente, el 16 de septiembre de 2013 ésta presentó la contestación a la demanda.
Durante el transcurso del pleito, el 5 de febrero de 2014, la licenciada Márquez Colón autorizó la Escritura Núm. 2 sobre Donación (Escritura Núm. 2). A pesar del negocio jurídico que surge de la Escritura Núm. 3, se consignó en esta escritura que la señora Nerys Arroyo le donó al señor Valdés Ortiz el solar e inmueble descritos. Asimismo, cabe señalar que la licenciada Márquez Colón hizo constar en la escritura que: (1) la señora Nerys Arroyo era dueña en pleno dominio de la propiedad en cuestión; (2) que ella ha-bía adquirido la propiedad por medio de la Escritura Núm. 80 de 2 de diciembre de 2010, autorizada por el Ledo. Ra*514fael Lasa; (3) que para la preparación de la escritura se utilizó un estudio de título preparado por un tercero con fecha de 4 de enero de 2006, y (4) que surgía del Registro de la Propiedad que la referida propiedad se encontraba inscrita a favor de la señora Nerys Arroyo en comunidad proindiviso con la Sra. Casimira Maldonado Ríos.
El 1 de diciembre de 2014, el señor Valdés Pérez pre-sentó ante este Tribunal una queja contra la licenciada Márquez Colón. En síntesis, argüyó que la señora Nerys Arroyo, el señor Valdés Ortiz y la licenciada Márquez Co-lón confabularon para llevar a cabo una compraventa simulada. Para sustentar su alegación, argüyó que la se-ñora Nerys Arroyo nunca fue dueña en pleno dominio de la propiedad objeto de la Escritura Núm. 3 y que en esta es-critura no se hizo constar la deuda de $150,000 que la se-ñora Nerys Arroyo y el señor Valdés Ortiz habían suscrito a su favor.
El 20 de enero de 2015, la licenciada Márquez Colón compareció ante este Foro mediante una Contestación a querella. En síntesis, argüyó que la Escritura Núm. 3 no contenía un negocio jurídico simulado, pues no medió in-tención de defraudar y que ésta se autorizó con anteriori-dad a la presentación de la demanda en cuestión. Por otro lado, planteó que no faltó a la fe pública notarial, ya que investigó los hechos necesarios para conformar el negocio jurídico a la voluntad de las partes y realizó las adverten-cias correspondientes. Asimismo, aclaró que no consignó la existencia del pagaré privado suscrito por la señora Nerys Arroyo y el señor Valdés Ortiz a favor del señor Valdés Colón, tras razonar que la deuda no constituía un gravamen hipotecario.(3) Por último, alegó que la Escritura *515Núm. 3 no se había presentado en el Registro de la Propie-dad, por lo que se limitaron los daños que el señor Valdés Pérez pudo haber sufrido y que las faltas existentes podían ser subsanadas.
El 6 de mayo de 2015, referimos el asunto a la Oficina de Inspección de Notarías (ODIN). Ahora bien, el 13 de julio de 2015, el señor Valdés Pérez presentó un escrito adicional ante ODIN respecto a la queja de referencia. Ade-más de reiterar sus señalamientos originales, alertó a ODIN sobre la presentación de la Escritura Núm. 2 sobre donación en el Registro de la Propiedad y sobre la existen-cia de varias escrituras de compraventa que autorizó la licenciada Márquez Colón respecto a un inmueble sito en el solar G-3 de la Urb. Bonneville Gardens en Caguas, Puerto Rico.(4)
Posteriormente, la licenciada Márquez Colón presentó una Contestación a escrito con fecha de 13 de julio de 2015. En lo que nos concierne, ella informó que la Escritura Núm. 2 fue un error y que fue el señor Valdés Ortiz el que la presentó ante el Registro de la Propiedad. Asimismo, *516aclaró que una vez se enteró de tal proceder, retiró la escritura.
El 18 de octubre de 2016, emitimos una Resolución me-diante la cual se le concedió un término de 20 días a ODIN para que rindiera su informe sobre la queja. A esos efectos, el 24 de octubre de 2016, ODIN presentó su Informe para la consideración de este Tribunal. En éste se realizó un recuento de todos los hechos reseñados y se concluyó que la licenciada Márquez Colón:
1. incumplió con lo dispuesto en el Canon 35 de Ética Profe-sional y el Artículo 2 de la Ley Notarial al autorizar instru-mentos públicos cuyos negocios jurídicos son incompatibles, por lo que ella conocía que entre las partes se realizó un nego-cio jurídico diferente al contenido en las escrituras autoriza-das;
2. incumplió con lo dispuesto en la Regla 5 del Reglamento Notarial al asumir la representación legal de una de las partes otorgantes en un caso relacionado a los diversos instrumentos públicos por ella autorizados;
3. incumplió con el Artículo 29 de la Ley Notarial y la Regla 39 del Reglamento Notarial;
4. incumplió con lo establecido en el Artículo 39 de la Ley Notarial y en la Regla 49 al no conocer lo allí requerido para certificar copias de los documentos que ha autorizado; y
5. entorpeció de manera reiterada e injustificada la labor in-vestigativa de la ODIN en el proceso de cumplir con lo dis-puesto en la Regla 14(D) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B, aspecto que representa una infracción al Canon 9 de Ética Profesional. (Citas omitidas). Informe, pág. 22.
Así pues, ODIN le recomendó a este Tribunal que se evaluara la posibilidad de imponer sanciones severas contra la licenciada Márquez Colón. En particular, sugirió que se le censurara enérgicamente o se le suspendiera por tres meses del ejercicio de la notaría.
El 9 de noviembre de 2016, mediante Resolución, le con-cedimos a la licenciada Márquez Colón un término de veinte días para que se expresara en torno al Informe pre-sentado por ODIN. El 30 de noviembre de 2016, ésta com-*517pareció mediante escrito intitulado R[é]plica al informe de ODIN.
En síntesis, la licenciada Márquez Colón argüyó —res-pecto a la incompatibilidad de funciones— que renunció a la representación legal de la señora Nerys Arroyo y el se-ñor Valdés Ortiz tan pronto identificó que el pleito presen-tado por el señor Valdés Pérez podía estar relacionado de alguna forma con el negocio jurídico autorizado mediante la Escritura Núm. 3. Por otra parte, planteó que la autori-zación de la Escritura Núm. 2 sobre donación fue un error, que le explicó al señor Valdés Ortiz que no podía coexistir con la compraventa ya efectuada y puntualizó que retiró la escritura del Registro de la Propiedad, una vez se enteró que el señor Valdés Ortiz la había presentado. Por último, admitió que erró al no consignar la información relacio-nada con el pagaré personal en la Escritura Núm. 3. Pero, reiteró que ese error se remedió mediante las dos actas de subsanación que autorizó durante el 2015.
r-H H-1
A
El desempeño de la función notarial supone una labor inherentemente pública. A esos efectos, la Ley Notarial de Puerto Rico autoriza al notario a "dar fe y autentici-dad conforme a las leyes de los negocios jurídicos y demás actos y hechos extrajudiciales que ante él se realicen, sin perjuicio de lo dispuesto en las leyes especiales”. 4 LPRA see. 2002. Asimismo, está llamado a recibir e interpretar la voluntad de los otorgantes con tal de darle forma y autori-dad legal. Id. Al así obrar, el notario se convierte en el guar-dián de la fe pública. Véase In re González Maldonado, 152 DPR 871 (2000).
Por otra parte, hemos reconocido que la función notarial juega un papel esencial en el tráfico jurídico. Por *518ello, el notario tiene que “ser en extremo cuidadoso, así como desplegar sumo esmero y celo en su desempeño profesional”. In re González Maldonado, supra, pág. 896. Así, pues, se requiere del notario un estricto cumplimiento con la ley y el reglamento notariales, el Código de Ética Profesional y los demás preceptos sustantivos que rigen los negocios jurídicos a los que éstos dan forma. Véanse: Feliciano v. Ross, 165 DPR 649, 657 (2005); In re Torres Olmeda, 145 DPR 384 (1998).
En consecuencia, el notario tiene la obligación de propiciar y asegurar que las partes, al realizar un negocio jurídico, estén debidamente informadas sobre los pormeno-res del acto que llevarán a cabo. Véase Chévere v. Cátala, 115 DPR 432, 436-437 (1984). Asimismo, éste “tiene que cerciorarse de hacerles a las partes todas aquellas explica-ciones, aclaraciones y advertencias necesarias para lograr el consentimiento informado de los otorgantes”. In re Jiménez Brackel, 148 DPR 287, 295 (1999).
Con tal de cumplir con ello, “[l]a fe pública notarial im-pone al notario el deber de hacer las averiguaciones míni-mas que requieren las normas de la profesión al momento de autorizar el otorgamiento de la escritura”. In re Torres Alicea, 175 DPR 456, 460 (2009). Véase, además, In re Vera Vélez, 148 DPR 1, 9 (1999). Incluso, en casos donde el no-tario tenga duda sobre lo expresado por un otorgante, tiene la obligación de indagar más allá de lo requerido. Véase Feliciano v. Ross, supra, pág. 659.
Cónsono con lo anterior, hemos reafirmado que el notario, además, tiene que conocer los antecedentes regís-trales de una propiedad. Sin ello, “no podrá ejercer cabal-mente su deber de información a los otorgantes ‘y habrá traicionado la fe de la que es principal guardador’ ”. (Citas omitidas). In re Ortiz Gutiérrez, 153 DPR 271, 277 (2001).
Sin duda, el incumplimiento con los referidos de-beres no solo supone un quebranto de los preceptos jurídi-*519cos del derecho notarial, sino que igualmente constituye un incumplimiento con los principios deontológicos que rigen la profesión legal. En lo que nos concierne, el Canon 35 del Código de Ética Profesional dispone:
La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.
No es sincero ni honrado el utilizar medios que sean incon-sistentes con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho. Es impropio variar o distorsionar las citas jurídicas, suprimir parte de ellas para transmitir una idea contraria a la que el verdadero contexto establece u ocultar alguna que le es conocida.
El abogado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documentos, y al presentar causas. El destruir evidencia documental o fa-cilitar la desaparición de evidencia testifical en un caso es también altamente reprochable. 4 LPRA Ap. IX.
En esencia, este canon requiere una actuación sincera y honrada de parte del profesional del Derecho, tanto en el ejercicio de la abogacía como en su función notarial. In re Vera Vélez, supra, pág. 8. Además, es necesario subrayar que, en el contexto de la notaría, hemos expresado que la certificación de un hecho falso es una de las faltas más nocivas en que puede incurrir un notario. Véase In re Vargas Velázquez, 193 DPR 681 (2015); In re Ayala Oquendo, 185 DPR 572, 581 (2012); In re Tejada Rivera I, 155 DPR 175 (2001). Asimismo, precisamos que “se infringe este de-ber por el simple hecho de faltar a la verdad, independien-temente de los motivos de la falsedad, pues no es necesario que se haya faltado a la verdad deliberadamente o con la intención de defraudar o engañar”. In re Peña Santiago, 185 DPR 764, 778 (2012). Por lo tanto, “es imprescindible que el notario observe la mayor pureza y honestidad en el descargo de la fe pública notarial”. In re Ramos, 104 DPR 568, 570 (1976).
*520B
El deber del notario para con la fe pública cimenta la distinción existente entre el ejercicio de la notaría y la práctica de la abogacía. In re Colón Ramery [I], 133 DPR 555 (1993). En ciertas instancias, este contraste produce una incompatibilidad entre ambas funciones que debe ser estrictamente observada por el notario. En lo pertinente, destacamos que la Regla 5 del Reglamento Notarial, 4 LPRA Ap. XXIV, prohíbe que un notario, en su carácter individual, actúe como abogado cuando:
El notario autorizante de un documento público está impe-dido de actuar posteriormente como abogado de una de las partes otorgantes para exigir en un litigio contencioso las con-traprestaciones a que se haya obligado cualquier otra parte en el documento otorgado ante él.
Esta regla tiene el propósito de “proteger la apariencia profesional de los notarios y evitar que su conducta como depositario de la fe pública notarial sea maculada por es-cepticismos de impropiedad y desconfianza”. In re Martínez Almodóvar, 180 DPR 805, 826 (2011). Ello, pues, el notario puede dar “la falsa impresión de que siempre estuvo par-cializado con la parte en representación de la cual reclama”. In re Colón Ramery [I], supra, pág. 567. Véase, además, In re Cardona Álvarez, 133 DPR 588, 593 (1993).
Ahora bien, es preciso destacar que, aun en los casos en que la participación como abogado o notario no estuviese proscrita de manera específica por la Regla 5 del Regla-mento Notarial, supra, éste tiene la responsabilidad de ponderar si debe intervenir. A esos efectos, su último pá-rrafo dispone:
Queda siempre al sano juicio del notario y sus socios o com-pañeros de oficina, dentro de su responsabilidad profesional, decidir cuándo deben abstenerse de actuar aun en casos en que su actuación estuviere permitida, pero que por sus parti-culares circunstancias en la dimensión ética podrían generar *521un. potencial de conflicto o la apariencia de conducta impropia.
Ciertamente, al realizar esta evaluación, la introspec-ción del notario tiene que estar guiada por la imparcialidad que está llamado a salvaguardar. Recuérdese que el nota-rio no puede, en ningún caso, anteponer los intereses de uno u otro de los otorgantes. Véanse: In re Jiménez Bracket, supra, pág. 295; In re Meléndez Pérez, 104 DPR 770, 772 (1976). A fin de cuentas, la lealtad del notario es con la ley y la verdad, no con las partes. In re Molina Fragosa, 166 DPR 567 (2005); In re Avilés, Tosado, 157 DPR 867, 886 (2002).
I—I hH I—I
A
Según los hechos reseñados, la licenciada Márquez Co-lón autorizó la Escritura Núm. 3 sobre compraventa y cesión. En ésta, la señora Nerys Arroyo vendió, cedió y traspasó el solar Núm. 23 del bloque L de la Urb. Bonneville Terrace en Caguas, Puerto Rico, al señor Valdés Ortiz. Se puede constatar que en la sección intitulada “T[í]TULO, CARGAS Y GRAVLÁ] MENES” la licenciada Márquez Colón consignó que la propiedad estaba libre de gravámenes.
Comenzado el proceso disciplinario, la licenciada Már-quez Colón especificó en sus comparecencias que en la re-ferida sección de la escritura no se hizo referencia a la deuda de $150,000 que suscribió la señora Nerys Arroyo y el señor Valdés Ortiz a favor del señor Valdés Pérez, ya que ésta era una obligación personal. No obstante, posterior-mente la licenciada Márquez Colón concluyó que ello fue un error, por lo que, durante el 2015, autorizó dos actas de subsanación en las que hizo constar este hecho y anejó la Escritura Núm. 4 de la que surgía esta obligación.
Según narramos, en la Escritura Núm. 4, autorizada por la licenciada Medina Rivera, el señor Valdés Pérez le *522vendió la propiedad a la señora Nerys Arroyo y el señor Valdés Ortiz, mientras estaban casados entre sí, por la cantidad de $150.000. Según se consignó en esta escritura, la deuda se hizo constar en un pagaré personal.(5) Asi-mismo, las partes estipularon que “[e]n consideración a que la parte vendedora [el señor Valdés Pérez] no impone intereses sobre la deuda, la parte compradora cede a la parte vendedora el uso, disfrute o el derecho a alquilar la primera planta del inmueble”. Informe, anejo VI, pág. 23.
ODIN concluyó que la licenciada Márquez Colón venía obligada a consignar en la Escritura Núm. 3 estas obligaciones. A esos efectos, determinó que la licenciada Márquez Colón “faltó a su deber de establecer los antece-dentes del inmueble objeto del negocio jurídico del instru-mento público que autorizó y falló al deber de fiducia de la fe notarial de la que se encuentra investida al dar fe de un hecho incorrecto, cuya corroboración solo dependía de revi-sar el instrumento público mediante el que las partes ha-bían adquirido la propiedad en controversia”. Informe, pág. 16. Con tal de determinar si la licenciada Márquez Colón incumplió con sus deberes como notaría respecto a este particular, es preciso examinar los principios sustantivos que fundamentan estas obligaciones. Veamos.
i
Existen diferencias fundamentales entre los dere-chos reales y los derechos personales o de crédito. Los pri-meros le permiten a un titular “realizar actos de uso, dis-frute y disposición que afectan de manera directa al objeto económico del derecho”. J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1989, T. III Vol. I, pág. 11. En contraste, el derecho de crédito se limita a conferir la facultad a un sujeto para exigir de otro el *523despliegue de determinada conducta. Véase Dennis, Metro Invs. v. City Fed. Savs., 121 DPR 197, 214 esc. 13 (1988).
Al amparo de estos conceptos jurídicos es que tenemos que evaluar el significado de los términos “cargas y gravámenes”. De ordinario, éstos se utilizan para identifi-car “limitaciones, responsabilidad [y] obligaciones de ca-rácter real que afectan a la cosa o derecho, objeto [de un] contrato, cualquiera que fuese su origen, incluso fiscal”. M.A. del Arco Torres y M. Pons González, Diccionario de Derecho Civil, Granada, Ed. Comares, 1999, pág. 195. Por lo tanto, comúnmente, un derecho de crédito no constituye una carga o gravamen.
En el expediente del caso no obra una copia del pagaré suscrito por las partes. Es más, ODIN especificó en su in-forme que el señor Valdés Pérez destruyó el pagaré. In-forme, pág. 6. Sin información adicional, es forzoso concluir que la obligación que se consignó en éste era una estricta-mente personal. Por lo tanto, la licenciada Márquez Colón no tenía la obligación de hacer constar esta deuda en la escritura como un gravamen sobre la propiedad.
ii
Ahora bien, según comentamos, la señora Nerys Arroyo y el señor Valdés Ortiz también se obligaron a concederle al señor Valdés Pérez el uso, disfrute o derecho a alquilar el primer piso del inmueble sito en la finca en cuestión. Ello, a cambio de que el señor Valdés Pérez no impusiera intereses sobre el precio de compraventa de la propiedad.
En primer lugar, nuestro ordenamiento jurídico reconoce el derecho de uso. En particular, el Código Civil de Puerto Rico lo define como “el derecho concedido a una persona para disfrutar graciosamente de una cosa pertene-ciente a otra, o para percibir una porción de los frutos que ella produzca, en cuanto fuere bastante para las necesida-des del usuario y de su familia”. 31 LPRA sec. 1591. Cabe *524destacar que este derecho constituye una carga real. Véanse: La Iglesia Católica v. El Pueblo, 11 DPR 470 (1906); L. Diez-Picazo Fundamentos del Derecho Civil patrimonial, Madrid, Ed. Civitas, 2012, T. VI, pág. 229; M. Planiol y G. Ripert, Tratado elemental de Derecho Civil 472-473 (2003).
Por otro lado, el arrendamiento, de ordinario, sólo genera una obligación personal entre las partes. Véase Ponce Real Estate Corp. v. Registrador, 87 DPR 215 (1963). Claro está, satisfechos ciertos requisitos, nuestro ordena-miento jurídico reconoce que el arrendamiento puede tener acceso al Registro de la Propiedad y, al así hacerlo, adquirir carácter real. Véase Garage Coop. v. Arco Caribbean, Inc., 111 DPR 52 (1981). Véase, además, Rivera Rivera, op. cit., págs. 423-425.
Por lo tanto, el derecho de “uso y disfrute” concedido al señor Valdés Pérez, en tanto un derecho real, constituye una carga o gravamen que afecta la propiedad en cuestión. Por lo tanto, la licenciada Márquez Colón tenía la obliga-ción de consignar ese derecho en la Escritura Núm. 3. Ahora bien, no podemos concluir lo mismo sobre la facultad que la señora Nerys Arroyo y el señor Valdés Ortiz le con-firieron a éste para arrendar la primera planta del inmue-ble sito en la propiedad. Ello, pues, consideramos que tal facultad no constituyó un ‘arrendamiento’ que cumple con los requisitos particulares para ser considerado un derecho real.
B
Por otra parte, el 5 de febrero de 2014, la licenciada Márquez Colón autorizó la Escritura Núm. 2 sobre donación. Según reseñamos, en ésta la señora Nerys Arroyo le donó al señor Valdés Ortiz la misma propiedad objeto de la compraventa consignada en la Escritura Núm. 3. Aunque la licenciada Márquez Colón argüyó que tanto la *525redacción de la escritura como su presentación en el Regis-tro de la Propiedad fue un error, lo cierto es que ésta se autorizó debidamente. Por lo tanto, la Escritura Núm. 2 es un documento público que tiene que cumplir rigurosa-mente con las normas de derecho aplicables. No obstante, tras examinarla, concluimos que ésta adolece de graves faltas.
En primer lugar, destacamos que la licenciada Márquez Colón hizo constar en la Escritura Núm. 2 que la señora Nerys Arroyo era dueña en pleno dominio de la propiedad a ser donada. Este hecho, ciertamente, es falso. Ello, pues, mediante la Escritura Núm. 3 el señor Valdés Ortiz se con-virtió en el único titular de la propiedad en cuestión.
Por otro lado, se consignó en la referida escritura que la señora Nerys Arroyo adquirió la propiedad “mediante la escritura pública número ochenta y otorgada el día dos de diciembre del a[ñ]o dos mil diez, ante el Notario Público Rafael Lasa”. Informe, pág. 2. Lo anterior también es falso. Según constatamos, las partes le compraron la propiedad al señor Valdés Pérez, el 16 de marzo de 2010, mediante la Escritura Núm. 4 autorizada por la licenciada Medina Rivera.
Por otra parte, la licenciada Márquez Colón hizo constar que advirtió a los otorgantes que el inmueble aparecía ins-crito en el Registro de la Propiedad en comunidad proindi-viso con la Sra. Casimira Maldonado Ríos. Ahora bien, esto no surge de ninguno de los estudios de título o de las escri-turas que obran en el expediente. Por lo tanto, determina-mos que este hecho tampoco encuentra apoyo en el expe-diente de este caso. Por último, hacemos constar que la licenciada Márquez Colón consignó que, para autorizar la Escritura Núm. 2, utilizó un estudio de título que había preparado un tercero hacía ocho años, a saber, el 4 de enero de 2006.(6)
*526Al consignar estos hechos falsos en un docu-mento público debidamente autorizado, la licenciada Már-quez Colón quebrantó el Canon 35 del Código de Ética Pro-fesional, supra. Recuérdese que, “[c]ualquier hecho aseverado en un instrumento público por un notario que no concuerde con la verdad constituye una violación al Canon 35 del Código de Ética Profesional, independientemente de si hubo intención de faltar a la verdad”. (Citas omitidas). In re Torres Villanueva, 168 DPR 185, 191 (2006).
El argumento de la licenciada Márquez Colón de que la autorización de la Escritura Núm. 2 fue un error, no excusa su actuación. Ello, pues, “[e]l notario es responsable de la legalidad de los documentos que autoriza, tanto en el aspecto formal como en el sustantivo”. In re Martínez Sotomayor, 189 DPR 492, 499 (2013). Véase, además, In re Torres Alicea, 175 DPR 456, 460 (2009). Nótese que, incluso, una violación al Canon 35 del Código de Ética Pro*527fesional “puede ser el resultado de un desempeño profesional carente de la cautela y el celo que demanda la función pública del notario o de una confianza desmesurada en las manifestaciones de otros compañeros de la profesión”. In re Vera Vélez, supra, pág. 8.
Por otra parte, el señor Valdés Pérez alegó, en la queja, que la licenciada Márquez Colón ayudó a la señora Nerys Arroyo y al señor Valdés Ortiz a realizar un negocio simulado. En esencia, una simulación es “el acto o negocio jurídico que por acuerdo de las partes se celebra exteriori-zando una declaración recepticia no verdadera para enga-ñar a terceros, sea que ésta carezca de todo contenido, o bien que esconda uno verdadero diferente al declarado”. (Citas omitidas). Díaz García v. Aponte Aponte, 125 DPR 1, 8 (1989). Ciertamente, el notario atenta contra sus deberes si sirve de instrumento para las partes otorgantes, con tal de lograr un fin que no era el expresado en la escritura. Véase In re Torres Villanueva, supra, pág. 189. Por lo tanto, “[n]uestro ordenamiento jurídico condena enérgicamente la participación consciente de un notario en el asesoramiento, redacción u otorgamiento de documentos si-mulados o faltos de veracidad, independientemente del propósito que anime dicha conducta”. Íd., pág. 190. Véase, también, In re Peña Santiago, 185 DPR 764, 780 (2012).
Respecto a este particular, ODIN concluyó que al auto-rizar la Escritura Núm. 2 sobre donación, y tras haber au-torizado la Escritura Núm. 3 sobre compraventa referente a la misma propiedad, “entre los otorgantes pudo haberse configurado una transacción simulada de contrato”. In-forme, pág. 18. Coincidimos con ODIN en que esta actua-ción levanta suspicacia, no obstante, consideramos que del expediente no surge evidencia clara, robusta y convincente para determinar que —en efecto— las actuaciones de las partes fueron conducentes a un negocio simulado.
*528c
Por otro lado, ODIN concluyó que la licenciada Márquez Colón incumplió con la Regla 5 del Reglamento Notarial, supra. En particular, ODIN razonó que el litigio que pre-sentó el señor Valdés Pérez contra la señora Nerys Arroyo y el señor Valdés Ortiz se relacionaba con la propiedad objeto de las escrituras autorizadas por la licenciada Már-quez Colón. Por lo tanto, “[l]a querellada debió abstenerse de representar a las partes circunstancias particulares la ‘dimensión ética pod[ía] generar un potencial conflicto o la apariencia de conducta impropia”. Informe, pág. 19.
En lo que nos concierne, el señor Valdés Pérez argüyó en su demanda que la señora Nerys Arroyo y el señor Valdés Ortiz incumplieron el contrato que se consignó en la Escri-tura Núm. 4 autorizada el 16 de marzo de 2010 por la licenciada Medina Rivera. En particular, adujo que éstos no realizaron los pagos pactados respecto a la compraventa de la propiedad y que le imposibilitaron su derecho al uso de la primera planta del inmueble.
Según reseñamos, “la práctica de la profesión de abo-gado es incompatible con la práctica de la notaría cuando ambas intervenciones del abogado-notario traten sobre el mismo asunto”. In re Avilés, Tosado, supra, pág. 886. Ello es así, pues es imprescindible evitar que se trastoque la presunción de imparcialidad que impera el ejercicio del notariado y la fe pública. In re Colón Ramery, 138 DPR 793, 797 (1995). Ahora bien, tras examinar los méritos del pleito presentado ante el Tribunal de Primera Instancia, concluimos que la participación de la licenciada Márquez Colón como representante legal de la señora Nerys Arroyo y el señor Valdés Ortiz no se ajusta a los supuestos que prohíbe la Regla 5 del Reglamento Notarial, supra. A saber, ésta no intervino como abogada en un pleito donde las partes exigían contraprestaciones consignadas en una es-critura que ella misma autorizó.
*529Por otra parte, según discutimos, aun en instancias en las que la intervención del notario como abogado no está prohibida, éste tiene que evaluar si su actuación podría generar un potencial de conflicto de interés o la apariencia de conducta impropia.
Surge del expediente que la licenciada Márquez Colón asumió la representación legal de la señora Nerys Arroyo y el señor Valdés Ortiz durante agosto de 2014. Posterior-mente, conforme a su mejor criterio, ésta renunció a la representación legal durante julio de 2015. Contrario a ODIN, según la información que obra en expediente, con-cluimos que la licenciada Márquez Colón no actuó de forma tal que pudiese generar un conflicto de interés como tam-poco ejecutó alguna acción que creara una apariencia de conducta impropia. Por lo tanto, la licenciada Márquez Co-lón no violó la normativa consagrada en la Regla 5 del Reglamento Notarial, supra.
D
Discutido lo anterior, resta por considerar los demás se-ñalamientos que realizó ODIN respecto a la conducta de la licenciada Márquez Colón. En síntesis, ODIN argüyó que, durante la investigación, la licenciada Márquez Colón tardó en presentar los documentos que se le habían solicitado. Asimismo, informó que ésta los entregó de forma incompleta en varias ocasiones y que desconocía cómo certificar copias de las escrituras públicas, a tenor con las disposiciones de la Ley y Reglamento Notarial. Por último, ODIN concluyó que la licenciada Márquez Colón incumplió con el Art. 29 de la Ley Notarial, 4 LPRA see. 2047, y la Regla 39 del Reglamento Notarial, 4 LPRA Ap. XXIV, al no realizar las notas correspondientes al margen de la Escritura Núm. 3 respecto a las Actas de Subsanación que luego se autorizaron.
*530El Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, le impone al profesional del Derecho la obli-gación de guardar para con los tribunales una conducta de sumo respeto. Véase In re Díaz Collazo, 197 DPR 334 (2017). Como corolario, este Tribunal ha dispuesto que los notarios tienen el mismo deber respecto a las órdenes y requerimientos de ODIN. Véase In re Lebrón Arroyo, 194 DPR 932, 934-935 (2016). Por lo tanto, en ocasión en que ODIN requiera información como parte de una investiga-ción en el ámbito disciplinario, el profesional del Derecho tiene que acatar el requerimiento de forma oportuna. Ello, no solo implica una presentación diligente de lo solicitado, sino también una producción completa y correcta de la in-formación requerida. Véase In re Amiama Laguardia, 196 DPR 844, 848 (2016) (“[T]ratar con ligereza o laxitud los señalamientos de la ODIN también configura una violación del Canon 9”).
No obstante, somos del criterio que la actuación de la licenciada Márquez Colón, si bien denota descuido, no de-muestra una actitud de desidia, entorpecimiento de la in-vestigación realizada por ODIN como tampoco constituyen faltas que ameriten imponer una sanción rigurosa. Eso no significa que, en ocasiones futuras, la licenciada Márquez Colón no debe observar con mayor cuidado las disposicio-nes de la ley y el reglamento notariales, así como procurar el más estricto cumplimiento de los requerimientos de ODIN o las órdenes de este Tribunal.
IV
Al imponer una sanción disciplinaria, este Tribunal realiza un análisis de proporcionalidad con tal de pro-piciar la uniformidad de nuestros dictámenes. De un exa-men de la jurisprudencia más reciente en la que se examinó conducta violatoria del Canon 35 del Código de Ética Profesional, supra, podemos constatar que las san-*531dones varían desde un mero apercibimiento hasta una suspensión indefinida. Véanse: In re Rodríguez Gerena, 194 DPR 917 (2016); In re Vargas Velázquez, 193 DPR 681 (2015); In re Charbonier Laureano, 193 DPR 409 (2015) (Resolución); In re Peña Santiago, 180 DPR 768 (2012); In re Vázquez Pardo, 185 DPR 1031 (2012); In re Pons Fontana, 182 DPR 300 (2011); In re Torres Alicea, 175 DPR 456 (2009); In re Molina Fragosa, 166 DPR 567 (2005); In re Vera Vélez, supra.
Por otra parte, previo a emitir nuestro dictamen, este Tribunal toma en consideración los criterios siguientes:
(i) la buena reputación del abogado en la comunidad; (ii) su historial previo; (iii) si ésta constituye su primera falta y si alguna parte ha resultado perjudicada; (iv) la aceptación de la falta y su sincero arrepentimiento; (v) si se trata de una con-ducta aislada; (vi) el ánimo de lucro que medió en su actua-ción; (vii) resarcimiento al cliente, y (viii) cualesquiera otras consideraciones, ya bien atenuantes o agravantes, que medien de acuerdo con los hechos. In re Fingerhut Mandry, 196 DPR 327, 335 (2016), citando a In re Quiñones Ayala, 165 DPR 138, 147 (2005).
Respecto a lo anterior, surge del expediente personal de la licenciada Márquez Colón que ésta goza de buena repu-tación y no tiene historial previo de procesos disciplinarios en su contrae Además, ésta demostró un sincero arrepenti-miento en todas las comparecencias que presentó ante este Tribunal. Por último, no surge del Informe de ODIN o de-más documentos que obran en el expediente del caso, que la licenciada Márquez Colón haya incurrido en las faltas aquí identificadas con ánimo de lucro o que las partes in-volucradas hayan sufrido un daño como causa de sus actuaciones.
V
En consideración a lo expuesto, determinamos que la Leda. Maricarmen Márquez Colón violó el Canon 35 del *532Código de Ética Profesional, supra. Tras evaluar la totali-dad del expediente personal de ésta, decretamos su suspen-sión inmediata del ejercicio de la notaría por un término de tres meses. Así pues, se ordena a la Oficina del Alguacil de este Tribunal que incaute su obra notarial para que ODIN realice el trámite de rigor correspondiente.
Por último, según comentamos, la licenciada Márquez Colón demostró tener cierta confusión respecto a cómo dar estricto cumplimiento a varias disposiciones de la ley y el reglamento notariales, por lo cual le ordenamos a la licen-ciada Márquez Colón tomar un mínimo de tres créditos de educación jurídica continua conducentes a la materia de derecho notarial. Ello, con posterioridad a la notificación de esta opinión per curiam y sentencia. Adviértase que el cumplimiento con esta orden será tomado en consideración al momento de solicitar reinstalación al ejercicio de la notaría.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señores Rivera García y Colón Pé-rez concurren con el resultado sin opinión escrita. El Juez Asociado Señor Estrella Martínez no intervino.

 Este negocio jurídico se hizo constar en la Escritura Núm. 4 sobre Compra-venta, autorizada por la Leda. Wanda I. Medina Rivera.


 Aunque no surge de la Escritura Núm. 3, del expediente se infiere que el matrimonio de la señora Nerys Arroyo y el señor Valdés Ortiz se disolvió con ante-rioridad a la otorgación.


 Nótese que, el 18 de febrero de 2015, la licenciada Márquez Colón autorizó la Escritura Núm. 7 sobre Acta de Subsanaeión. En ésta informó que, por inadverten-cia, autorizó la Escritura Núm. 3 sin discutir el tema de la deuda que existía entre las partes con relación a la propiedad. A esos efectos, anejó la Escritura Núm. 4, autorizada por la licenciada Medina Rivera, en la que se consignaron los términos de la deuda. Asimismo, hizo constar que la equivocación no causó daño alguno a las *515partes. Luego, el 28 de julio de 2015, la licenciada Márquez Colón autorizó la Escri-tura Núm. 25 sobre Acta de Subsanación. En ésta compareció el señor Valdés Ortiz y se reiteró el asunto de la deuda en la Escritura Núm. 3. Asimismo, se aclaró que el precio de compraventa fue de $75,000, en vez de $3,000.


 Con relación a las escrituras de compraventa referentes al inmueble sito en el solar G-3 de la Urb. Bonneville Gardens en Caguas, Puerto Rico, la licenciada Márquez Colón argüyó que el señor Valdés Pérez no ostentaba legitimación activa para solicitar un remedio, pues éste no tenía relación o interés alguno respecto a la propiedad. Por otro lado, ésta planteó que, luego de autorizar una escritura de com-praventa, tuvo que autorizar una escritura de recisión y compraventa con tal de dejar la primera escritura sin efecto y adecuar las particularidades del negocio jurí-dico a las necesidades de las partes. ODIN consideró que el planteamiento de la licenciada Márquez Colón tenía mérito. No obstante, expresó que “nos preocupa so-bremanera que la Querellada esgrimiera como defensa el que autorizó un instru-mento público siguiendo las instrucciones de una institución bancaria, un funda-mento que lacera lo recogido en el Artículo 3 de la Ley Notarial sobre la autonomía e independencia que debe emular todo profesional que ejerza la Notaría”. Informe, pág. 20. Esta explicación de la licenciada Márquez Colón es, a todas luces, inacepta-ble, pero, sobre todo, preocupante. Acusa un desconocimiento básico de sus respon-sabilidades como notario y chocan frontalmente con el Art. 2 de la Ley Notarial, 4 LPRA see. 2002, como correctamente apunta ODIN.
No obstante, concluimos que el señor Valdés Pérez no tiene relación alguna con los negocios jurídicos en cuestión, por lo que no evaluaremos los méritos de este planteamiento.


 Cabe recordar que un pagaré es “una promesa o una orden incondicional de pago de una cantidad específica de dinero, con o sin intereses u otros cargos descritos en la promesa u orden” si cumple con ciertos requisitos. 19 LPRA see. 504.


 Resulta preocupante que, para redactar la Escritura Núm. 2, la licenciada Márquez Colón descansara en un estudio de título que tenía una antigüedad de ocho *526años. Según comentamos, es el deber del notario conocer el estado registral de la propiedad con tal de orientar a las partes sobre éste, al momento de realizar un negocio jurídico. Como custodio de la fe pública registral y previo a autorizar una escritura pública, el notario debe hacer ‘las averiguaciones mínimas” correspondien-tes sobre las constancias regístrales de “la propiedad” objeto de su escritura. In re Torres Alicea, 175 DPR 456, 460 (2009). Esas diligencias se pueden llevar a cabo mediante un estudio de título. íd. Ahora bien, consideramos irresponsable no utilizar el estudio de título más reciente al momento de realizar la función notarial. Tal proceder puede tener el efecto de demostrarle a los otorgantes un estado registral que no guarda relación con la realidad registral al momento de autorizar la escritura. Sin duda, esto puede conllevar serios perjuicios a las partes.
Conviene destacar que el notario, además, tiene mecanismos adicionales para dar cumplimiento a este deber. En este sentido, el notario puede solicitar del Regis-trador de la Propiedad una Certificación Registral en la que se plasme “el contenido de los asientos que constan en el Registro”. 30 LPRA see. 6361. Una vez se realice la solicitud, el Registrador está compelido a expedir la certificación en un plazo de caducidad que no será “mayor de sesenta (60) días”. Este plazo corto de caducidad, que por su propia naturaleza es improrrogable, cumple una función importante, pues evita dilaciones innecesarias en la realización de los negocios jurídicos. 30 LPRA see. 6368.
De igual forma, el notario tiene a su disposición el Registro Inmobiliario Digital y la aplicación registral Karibe para, entre otras cosas, acceder al Registro de la Propiedad desde su oficina y tomar constancia de toda información relacionada con las propiedades inmuebles del País. Esta aplicación le ofrece a todo notario la infor-mación más actualizada respecto a las constancias del Registro. Así, Karibe se revela como una herramienta imprescindible para todo notario.